Exhibit 10.F.5
AMENDMENT NO. 5 TO THE
EL PASO CORPORATION
2001 OMNIBUS INCENTIVE COMPENSATION PLAN
     Pursuant to Section 16.1 of the El Paso Corporation 2001 Omnibus Incentive
Compensation Plan, effective as of January 29, 2001, as amended (the “Plan”),
the Plan is hereby amended as follows, effective March 8, 2004:
     WHEREAS, the Company desires to clarify provisions of the Plan to reflect
the intent of the Board of Directors and the Compensation Committee with respect
to the payment of Incentive Awards in the event of a Change in Control.
     NOW THEREFORE, the following amendment shall be made to the Plan:
     Section 11.8 shall be deleted in its entirety and replaced with the
following:
     “11.8 Payment Upon Change in Control
     Notwithstanding any other provision of this Plan, in the event of a Change
in Control of the Company, the Incentive Award attributable to the Performance
Period in which the Change in Control occurs shall become fully vested and
distributable, in an amount equal to the Target Bonus established by the Plan
Administrator for the Performance Period in which the Change in Control occurs,
or the prior Performance Period if target levels have not been established for
the Performance Period in which the Change in Control occurs, within thirty
(30) days after the date of the Change in Control. The term “Target Bonus” as
used in this Section 11.8 shall mean the amount, in cash equal to the Fair
Market Value of the cash and shares of Common Stock, if applicable, that would
have been payable to the Participant as an Incentive Award for the Performance
Period assuming target levels of performance were achieved by both the Company
and the Participant.
     In the event a Change in Control is deemed to have occurred after the end
of a Performance Period, but before the Award Date, each Participant shall be
entitled to receive in cash, within thirty (30) days after the date of the
Change in Control, those amounts set forth above in this Section 11.8 for such
Performance Period. Such amounts are in addition to the amount to which
Participants shall be entitled for the Performance Period in which a Change in
Control is deemed to occur.”

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 8th day of March, 2004.

            EL PASO CORPORATION
      By:        /s/ Susan B. Ortenstone         Susan B. Ortenstone       
Senior Vice President,
Human Resources     

Attest:

     
     /s/ David L. Siddall
 
Corporate Secretary
   

 